Exhibit 10.28

EMPLOYMENT AGREEMENT

      This Employment Agreement (this “Agreement”), dated as of May 24, 2005, is
entered into between Viewpoint Corporation, a Delaware Corporation with its
principal office at 498 Seventh Avenue, New York, N.Y. 10018 (“Viewpoint”), and
Andrew J. Graf (“Executive”).

      WHEREAS, Viewpoint desires to retain Executive's services as General
Counsel, and Executive desires to be retained by Viewpoint to serve as General
Counsel of Viewpoint.

      NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties hereto hereby agree as
follows:

      1. Employment; Term.



             (a) Duties and Responsibilities. Subject to the terms and
conditions of this Agreement, Viewpoint hereby employs Executive, and Executive
hereby accepts employment with Viewpoint, as General Counsel. Executive shall
have all authorities, duties and responsibilities customarily exercised by an
individual serving in his position in a corporation of the size and nature of
Viewpoint and shall be assigned no duties or responsibilities that are
materially inconsistent with, or that materially impair his ability to discharge
the foregoing duties and responsibilities. The Executive in carrying out his
duties under this Agreement shall report directly to the Chief Executive
Officer. Executive shall devote his full business time and attention to the
business and affairs of Viewpoint and its subsidiaries. Executive shall observe
and comply with Viewpoint's material policies, rules and regulations regarding
the performance of his duties, shall use his reasonable best efforts, skills and
abilities to promote Viewpoint's interests and shall perform his duties
faithfully, competently and in such manner as Viewpoint's Chief Executive
Officer and Board of Directors (the “Board”) may from time to time reasonably
direct.





             (b) Duty of Loyalty. Executive will execute the “Duty of Loyalty
Agreement” that is annexed hereto as Exhibit A and is made a part of this
Agreement.





             (c) Principal Place of Employment. Executive's principal place of
employment shall be at Viewpoint's headquarters in New York, New York, or at
such other location as shall be mutually acceptable to Executive and the Board.





             (d) Representations. Executive affirms and represents that he is
under no obligation to any former employer or other party which is in any way
inconsistent with, or which imposes any restriction upon, Executive's acceptance
of employment hereunder, the employment of Executive by Viewpoint, or
Executive's undertakings under this Agreement.





             (e) Executive's employment hereunder shall commence on June 6, 2005
(the “Commencement Date”), and subject to Section 3 hereof, shall continue until
terminated by either party (the “Term of Employment”).



      2. Compensation and Benefits. Viewpoint shall pay the following
compensation and provide the following benefits to Executive during the Term of
Employment:



             (a) Base Salary. Executive shall receive a base salary of $200,000
per annum (the “Base Salary”), payable in approximately equal installments in
accordance with the customary payroll practices of Viewpoint. Viewpoint will
review Executive's Base Salary on an annual basis. If the rate of Base Salary
per annum paid to Executive is increased during the Term of Employment, such
increased rate shall thereafter constitute the Base Salary for all purposes of
this Agreement. Executive's Base Salary shall not be decreased during the Term
of Employment without the mutual consent of Executive and Company.





             (b) Option to Acquire Viewpoint Common Stock. Viewpoint will grant
to Executive an option (the “Option”) to acquire 200,000 shares of Viewpoint
common stock at an exercise price equal to the opening price of Viewpoint's
common stock on the Nasdaq National Market on the Commencement Date. Sixteen and
two-thirds percent (16 2/3%) of the shares subject to the Option



1



--------------------------------------------------------------------------------



       will vest six months following the Commencement Date and one-thirtieth
(1/30th) of the remaining shares will vest monthly thereafter. The Option will
be subject to the terms of an award agreement to be executed by Viewpoint and
Executive.



             (c) Benefit Programs and Benefit Plans; Vacation. Executive shall
be entitled to participate in all benefit programs and benefit plans maintained
for Viewpoint employees, including, without limitation, benefits available to
executive officers of the Company, such as life insurance, pension benefit
programs and executive bonus programs and Viewpoint shall pay for Executive's
participation in such plans to the same extent that Viewpoint makes payments for
other executive officers' participation. Executive shall be entitled to four (4)
weeks of paid vacation per annum, to be accrued and used in accordance with
Viewpoint's policies.



             (b) Withholdings and Deductions. The payment of any Base Salary or
other compensation hereunder shall be subject to income tax, social security and
other applicable withholdings, as well as such deductions as may be required
under Viewpoint's employee benefit plans.



      3. Termination; Severance; Change in Control.



             (a) Termination Without Cause or With Good Reason. If, during the
Term of Employment, Viewpoint terminates Executive's employment without Cause
(as defined below), or if Executive terminates his employment with Viewpoint for
Good Reason (as defined below), Viewpoint will pay to Executive a lump sum cash
payment in an amount equal to his Base Salary plus any payments under applicable
plans or programs, any accrued and unpaid vacation, any earned but unpaid Base
Salary or bonuses and any unreimbursed business expense in accordance with
Company policy and one hundred percent (100%) of the unvested portion of the
Option and any other options granted to Executive at any time before such
termination will immediately vest and will remain exercisable by Executive for
three (3) months following the effective date of termination (the “Termination
Date”).





             (b) Termination Without Cause or With Good Reason Following a
Change in Control of Viewpoint.





                    If, (i) Viewpoint enters into an agreement that leads to a
Change in Control (as defined below), and (ii) Executive's employment is
terminated by Viewpoint without Cause, or by Executive for Good Reason, at any
time within one (1) year following the Change in Control, then





                           (A) Executive shall be entitled to a lump sum amount,
in cash and payable within ten (10) days following the Termination Date, equal
to one (1) times Executive's Base Salary plus any payments under applicable
plans or programs, any accrued and unpaid vacation, any earned but unpaid Base
Salary or bonuses and any unreimbursed business expense in accordance with
Company policy;





                           (B) One hundred percent (100%) of the unvested
portion of the Option or any other options granted to Executive at any time
before such termination will immediately vest and will remain exercisable by
Executive for three (3) months following the Termination Date;





                           (C) Unless otherwise prohibited by the terms of the
applicable plans, Executive shall be entitled to continued participation in
Viewpoint's welfare benefit plans for one (1) year following the Termination
Date, including, without limitation, all medical, prescription, dental,
disability, group life, accidental death and travel accident insurance plans and
programs of Viewpoint, at the level provided to Executive immediately prior to
the Change in Control; provided, however, that if Executive becomes eligible for
coverage under any plans of another employer that provide substantially similar
coverage, the coverage provided by Viewpoint pursuant to this
Subsection 3(c)(i)(C) will cease. In addition to the foregoing, Executive will
be entitled to continue his coverage under the above plans to the extent
required by the Consolidated Omnibus Budget Reconciliation Act of 1985 “COBRA”)
commencing on the first (1st) anniversary of the Termination Date.



2



--------------------------------------------------------------------------------



             (c) Termination With Cause or Without Good Reason. If, at any time
during the Term of Employment, Viewpoint terminates Executive's employment with
Cause, or if Executive terminates his employment with Viewpoint without Good
Reason, Viewpoint will have no obligation to make any payments to Executive
under this Agreement, except for a lump sum cash payment in an amount equal to
his Base Salary plus any payments under applicable plans or programs, any
accrued and unpaid vacation, any earned but unpaid Base Salary or bonuses and
any unreimbursed business expense in accordance with Company policy, and the
unvested portion of the Option or any other options granted to Executive at any
time before such termination will be forfeited and will not vest and will not be
exercisable at any time by Executive.



             (d) Non-Duplication of Benefits; No Interest. Except as provided in
this Agreement, in the event of the termination of Executive's employment, his
rights under any benefit plans in which he is a participant shall be determined
in accordance with the terms of the plans and by applicable law. Notwithstanding
any other provision in this Agreement, nothing in this Agreement shall result in
a duplication of payments or benefits provided under this Section 3, nor shall
anything in this Agreement require Viewpoint to make any payment or to provide
any benefit to Executive that Viewpoint is otherwise required to provide under
any other contract, agreement or arrangement. No interest shall accrue on or be
paid with respect to any portion of any payments hereunder, except as required
by law.





             (e) General Release. No payments or benefits payable to Executive
upon the termination of his employment pursuant to this Section 3 shall be made
to Executive unless and until he executes a general release substantially in the
form attached hereto as Exhibit B.





             (f) Mitigation of Damages. Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise after the termination of his employment
hereunder, and any amounts earned by Executive, whether from self-employment, as
a common-law employee or otherwise, shall not reduce the amount of any payments
or benefits payable to Executive upon the termination of his employment pursuant
to this Section 3.



      4. Definitions. In addition to certain terms defined elsewhere in this
Agreement, the following terms will have the following respective meanings:



             (a) “Cause” means the occurrence of any of the following:





                    (i) the willful and continuing refusal of Executive to
follow the lawful directives of the Chief Executive Officer or the Board,
provided that such directives are consistent with Executive's title and
position.





                    (ii) conduct that is intentional and known by Executive to
be materially harmful or potentially materially harmful to Viewpoint's best
interest,





                    (iii) gross negligence in the performance of, or willful
disregard of, Executive's obligations hereunder,





                    (iv) Executive's conviction of any felony, or





                    (v) Executive's commission of any act of dishonesty or moral
turpitude which, in the good faith opinion of the Board, is materially
detrimental to Viewpoint;



              provided, however, that in the event of a termination due to one
or more of the reasons set forth in clauses (a)(i), (ii) and/or (iii), Executive
shall be provided with a period of five (5) business days from the date
Viewpoint gives notice of such termination to effectively cure or remedy such
reason or reasons (unless such cure or remedy is not possible).



             (b) “Good Reason” means the occurrence of any of the following:





                    (i) any material breach by Viewpoint of its obligations
under this Agreement,





                    (ii) a significant diminution of Executive's duties or
responsibilities as set forth in Section 1 without Executive's consent,



3



--------------------------------------------------------------------------------



                    (iii) a failure by Viewpoint to obtain a written agreement
from any successor or assign of Viewpoint to assume the material obligations
under this Agreement upon a Change in Control,



                    (iv) any reduction in Executive's Base Salary, or





                    (v) the Company requiring Executive to be based at any
office or location which is located more than 25 miles from the Company's
principal office as of the date hereof;



              provided, however, that in the event of a termination for Good
Reason, Viewpoint shall be provided with a period of five (5) business days from
the date Executive gives notice of such termination to effectively cure or
remedy such reason or reasons; and if Viewpoint fails to cure or remedy the
reason or reasons for termination, Executive's Good Reason termination shall be
effective as of the date the notice was given.               Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to any circumstance constituting Good Reason hereunder.



             (c) “Change in Control of Viewpoint” means and includes each of the
following:





                    (i) the acquisition, in one or more transactions, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) by any person or any
group of persons who constitute a group (within the meaning of Section 13d-3 of
the Exchange Act) of any securities of Viewpoint such that, as a result of such
acquisition, such person or group beneficially owns (within the meaning of
Rule 13d-3 of the Exchange Act), directly or indirectly, more than fifty percent
(50%) of Viewpoint's outstanding voting securities entitled to vote on a regular
basis for a majority of the members of the Board;





                    (ii) the consummation of any merger or any other business
combination, in one or more transactions, including, but not limited to a sale
of all or substantially all of the assets of Viewpoint, other than a transaction
immediately following which the shareholders of Viewpoint who owned shares
immediately prior to the transaction continue to own, by virtue of their prior
ownership of Viewpoint shares, at least fifty percent (50%) of the voting power,
directly or indirectly, of the surviving corporation in any such merger or
business combination; or





                    (iii) the adoption of a plan of complete liquidation of
Viewpoint.



      5. Miscellaneous.



             (a) Non-Assignability. Neither this Agreement nor any right or
interest hereunder shall be assignable by Executive, his beneficiaries or legal
representatives without Viewpoint's prior written consent.





             (b) Binding Effect. Without limiting or diminishing the effect of
Section 5(a) hereof, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors, legal
representatives and assigns.





             (c) Waiver. Failure to insist upon strict compliance with any of
the terms, covenants or conditions hereof shall not be deemed a waiver of such
term, covenant or condition, nor shall any waiver or relinquishment of any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.





             (d) Notice. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person, sent
by first class certified or registered mail, postage prepaid or sent by
overnight courier, if to Viewpoint, at its principal place of business, and if
to Executive, at his home address most recently filed with Viewpoint, or to such
other address or addresses as either party shall have designated in writing to
the other party hereto.





             (e) Entire Agreement; Modifications. This Agreement constitutes the
entire and final expression of the agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements, oral and written,
between the parties hereto with respect to the subject matter hereof. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties hereto.



4



--------------------------------------------------------------------------------



             (f) Relevant Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the conflict of laws principles thereof.



             (g) Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.



      6. Acknowledgement. Executive represents and acknowledges the following:



             (a) He has carefully read this Agreement in its entirety;





             (b) He understands the terms and conditions contained herein;





             (c) He has had the opportunity to review this Agreement with legal
counsel of his own choosing and has not relied on any statements made by
Viewpoint or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement; and





             (d) He is entering into this Agreement knowingly and voluntarily.



      IN WITNESS WHEREOF, Executive and the authorized representative of the
Board of Viewpoint execute and enter into this Agreement as of the date first
above written.

EXECUTIVE                  VIEWPOINT CORPORATION /s/ Andrew J. Graf


--------------------------------------------------------------------------------

Andrew J. Graf                  /s/ Jerry S. Amato


--------------------------------------------------------------------------------

By: Jerry S. Amato
      Chief Executive Officer

5



--------------------------------------------------------------------------------

